Dismissed and Memorandum Opinion filed January 27, 2005








Dismissed and Memorandum Opinion filed January 27,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00013-CR
NO.
14-05-00014-CR
NO. 14-05-00015-CR
____________
 
CLYDE DENE
MILES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
209th District Court
Harris County,
Texas
Trial Court Cause Nos. 1002199,
1002201, & 1003158
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to three charges of aggravated
robbery.  In accordance with the terms of
plea bargain agreements with the State, the trial court sentenced appellant in
each case on December 1, 2004, to confinement for twenty-five years in the
Institutional Division of the Texas Department of Criminal Justice, with the
sentences to be served concurrently. 
Appellant filed a pro se notice of appeal for all three cases.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that each is a plea bargain case, and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 27, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).